Robert Nunley

From: Jim Macalpine [jemac603@aol.com]

Sent: Saturday, March 30, 2019 6:01 PM

To: marinejudge@gmail.com

Subject: Fwd: Attention Mary, Dental board , from Jim MacAlpine

----- Original Message-----

From: Jim Macalpine <jemac603@aol.com>

To: mmccullough <mmccullough@NCdentalboard.org>
Sent: Fri, Mar 29, 2019 3:11 pm
Subject: Attention Mary, Dental board , from Jim MacAlpine

Approximately 20-25 years ago I started occasionally attending group discussions relating
to the Constitution. Over the months and years I heard ideas and beliefs by various
people that the IRS code and Title 26 was not applicable to everyone. There seemed to
be evidence to support this belief from various court rulings and examples of those who
had followed this theory. Initially this seemed incorrect, but gradually over many months,
I came to believe that this was true. By filing the correct papers and establishing the
correct status, no federal taxes would be necessary.

I did file several times through the years for reason I don't remember, but would then go
back to resisting various attempts from the IRS to comply, thinking that I just needed to
file a more correct objection. I was never against the government or thought that there
should be a revolution. I just thought that the Federal tax system was corrupt and didn't
apply to me.

At some point, approximately five or six years ago, I became less involved with those
people who had promoted the no tax theories, and I started to think that perhaps I had
been wrong. With further study, I became more convinced of this as the months went
on, but now I realized that I was in a no win situation. I made an attempt to resolve and
settle the large amount that the IRS claimed I owed by doing an offer in compromise.
They rejected the offer that the attorney presented so nothing was accomplished or
resolved and the tax bill continued to grow. Because I could not pay the enormous bill
they said I owed and they were not willing to work with me I felt like I was slowly sinking
in quick sand. I was now in a box canyon with no way out. I knew that I was wrong,
but it seemed that the only choice I had was to just go to my office and continue to do
what I love to do for my patients and hope that some way something would happen and
by some miracle a way to solve the problem would appear. I saw no solutions. I realized
that my previous assumptions were wrong. I was wrong in following the path that I did,

1
Case 1:18-cr-00092-MR-WCM Document 55-2 Filed 05/28/19 Page 1 Offi ye tmed Z
4
but I was stuck. Nothing happened for many months until I was faced with he current
conditions.

I have admitted to the bad decisions I made and will be doing everything that I can to
make payments for the past amounts due. I have already started making monthly
payments to begin the process of debt reduction. I will never be able to totally repay
everything but if I can continue to work, I will be able to make payments that won't be
made if I am not working. I hope that the court will permit me to continue treating
patients and doing the only thing that I know how to do so that restitution can be started
and continued. I hope that the Dental board will understand that this matter never
affected my love for my work and my desire and deliverance of the best care and
treatment for each of my patients, which I did. Patients were not harmed nor did they
receive less care during this time. I can't correct my errors of the past, but I can do the
right thing in the future, It is my hope and prayer that the court and the board will

permit me to continue to practice and therefore be able to make payments for
the past taxes.

It is my understanding that within the next several months the
court will issue a final judgement. They will allow me to continue
to work or some amount of prison time will be mandated.

2
Case 1:18-cr-00092-MR-WCM Document 55-2 Filed 05/28/19 Page 2 of 2
